The plaintiff sold to the defendant a wagon for thirty dollars, receiving an order on one Fries for goods for that amount. Fries declined accepting the order. The defendant afterwards had a settlement with Fries, receiving from him the amount in his hands belonging to himself. The plaintiff declared specially on the order, and also for goods sold and delivered. The jury returned a verdict for the plaintiff, subject to the decision of the Court, as to whether the defendant was entitled to notice, the order being for goods.
We concur with his Honor. The plaintiff under the count for goods sold and delivered, was entitled to recover the price of his wagon. The order on Fries, for the amount in goods, which was not accepted, was certainly no payment. The doctrine of notice is taken from the law merchant, and has no application to an order for goods. Such an order is not negotiable, and does not come within the law merchant, which is strictly confined to bills for money. As the defendant himself afterwards received from Fries the amount in his hands, he has not even a pretence for refusing to pay for the wagon. *Page 177